Name: Political and Security Committee Decision ATALANTA/7/2009 of 2Ã October 2009 amending Political and Security Committee Decision ATALANTA/2/2009 on the acceptance of third StatesÃ¢ contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and Political and Security Committee Decision ATALANTA/3/2009 on the setting-up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: Africa;  maritime and inland waterway transport;  European construction;  politics and public safety;  criminal law;  cooperation policy;  defence
 Date Published: 2009-10-15

 15.10.2009 EN Official Journal of the European Union L 270/19 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/7/2009 of 2 October 2009 amending Political and Security Committee Decision ATALANTA/2/2009 on the acceptance of third States contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and Political and Security Committee Decision ATALANTA/3/2009 on the setting-up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/758/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 10 thereof, Having regard to Political and Security Committee Decision Atalanta/2/2009 (2) and to Political and Security Committee Decision Atalanta/3/2009 (3), and the addendum thereto (4), Whereas: (1) The EU Operation Commander held Force Generation and Manning Conferences on 17 November 2008, 16 December 2008, 19 March 2009 and 3 July 2009. (2) Following the recommendation by the EU Operation Commander and the advice by the European Union Military Committee on a contribution from Montenegro, the contribution from Montenegro should be accepted. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Political and Security Committee Decision Atalanta/2/2009 shall be amended as follows: Article 1 is replaced by the following: Article 1 Third States contributions Following the Force Generation and Manning Conferences, the contributions from Norway, Croatia and Montenegro shall be accepted for the EU military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast ( Atalanta ).. Article 2 The Annex to Political and Security Committee Decision Atalanta/3/2009 shall be replaced by the text appearing in the Annex to this Decision. Done at Brussels, 2 October 2009. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 109, 30.4.2009, p. 52. (3) OJ L 112, 6.5.2009, p. 9. (4) OJ L 119, 14.5.2009, p. 40. ANNEX ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 2(1)  Norway,  Croatia,  Montenegro.